ON MOTION FOR REHEARING. ROBERTS, J. In their motion for rehearing filed herein, appellees have called to the attention of the court an error in the statement of facts, in this: It is stated that the appellants were the owners, under lease, of a 42,000-acre tract of land immediately east of townships 15 and 16 north, range 7 west, N. M. P. M., and that the stock of the Fernandez Company was largely owned by appellees. Further that “on the 9th day of April, 1915, the Fernandez Company and Elias Francis & Son entered into a written contract by which it was agreed that- a line of iron posts should be erected on the range line between ranges 7 and 8 west,” etc., and tbe remainder of tbe third paragraph in tbe statement of facts. All these facts were alleged in appellants answer or cross-complaint, bnt were stricken ont on motion of appellees by tbe trial court. Tbe action of the court in striking ont the same was assigned as error, bnt was not considered by this court, as we did not find it necessary to pass upon tbe question presented. Tbe sixth paragraph of tbe answer, tbe material facts therein alleged being set forth in the statement of facts, was likewise stricken by the trial court. As our conclusion was not influenced by the facts set forth in the pleadings filed by appellants, stricken as stated by the trial court, such facts could well have been omitted from the statement. I have carefully considered the motion filed for a rehearing and the able brief in support of the sam,e, but find no reason for departing from the conclusion reached in the former opinion. The motion for rehearing will therefore be denied.